DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claim 1 was pending and the subject of the NON-FINAL Office Action.   Applicants added claims 2-8 in response to the Non-Final Office Action.  Thus, claims, 1-8 are pending and the subject of this FINAL Office Action.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of a “minute” distance are unclear.  “Minute” is never clearly defined in the specification; and a skilled artisan would not know the metes and bounds of this subjective and vague term.  For example, “minute” is vaguely defined as “1: very small : INFINITESIMAL; 2: of small importance : TRIFLING; 3: marked by close attention to details.”  Merriam-Webster, https://www.merriam-webster.com/dictionary/minute, accessed 03/31/2022.  As is clear from these alternative meanings of “minute,” this is a vague, indefinite term, with no clear metes and bounds.
Critically, Applicants rely on the following newly added language to attempt to overcome the prior art: “a second driving portion configured to move the movable die by a minute distance to a position where a distance between the movable die and the stationary die is 0.5 to 3 mm when the injection device injects the molding material into the mold.”  However, the “minute distance” remains insolubly vague.  Specifically, first it is unclear whether “position where a distance between the movable die and the stationary die is 0.5 to 3 mm when the injection device injects the molding material into the mold” is an attempt to define “minute distance.”  The above clause fails to state from what distance and place the generic “movable die” or “stationary die” starts.  In other words, the claim, at best, states the destination of the generic “movable die” and generic “stationary die,” but never states where its starts; thus, the “minute distance” traveled remains unclear.
Second, the claimed “molded article manufacturing apparatus” does not include a “movable die” or a “stationary die” in the apparatus.  Rather, “an opening and closing device on which a mold, including a stationary die and a movable die, is configured to be mounted.”  In other words, the “movable die” and the “stationary die” are only intended to be mounted on the generic “opening and closing device.”  Thus, it is unclear if the “second driving portion” is only intended to act upon the “movable die” and the “stationary die”; or includes specific structure and/or instructions to do so.
Next, the structure of the generic “second driving portion” to perform “minute distance” movement of the “movable die” is unclear.  At best, the specification states “in the above embodiment and the above modification, the drive source 59 and the toggle mechanism 58 are an example of the second driving portion which moves the movable die 54 by a minute distance” (para. 0076).  Yet, in the same paragraph, the specification confusingly explains the “first driving portion” is the same as the “second driving portion: “In the above embodiment and the above modification, the drive source 59 and the toggle mechanism 58 are an example of the first driving portion which performs shaping on the thermoplastic prepreg 100 within the mold 51 by moving the movable die 54 mounted on the mold clamping device 52. . . . Further, the components of the first driving portion may be the same as the components of the second driving portion. That is, the first driving portion and the second driving portion may be identical with each other.” (para. 0076).  However, this is only an example, and cannot be imported into the claims.  Even more, this is the only example in the specification.  Even with these caveats, yet this explanation of the “second driving portion” is so vague that it is impossible to determine the metes and bounds of such “second driving portion” intended to perform the claimed “minute distance” movement of the “movable die.”  The specification fails to define “drive source 59” or “toggle mechanism 58.”  Instead, only vague drawings are provided:

    PNG
    media_image1.png
    598
    804
    media_image1.png
    Greyscale

These are mere boxes in a drawing.  It is impossible to determine what structure is required.
	Finally, its is unclear how the vague and indefinite “second driving portion” demonstrated as boxes in Figure 1 is distinguishable from the prior art cited in the Non-Final Office Action.  The prior art cited therein taught all the generic elements of the claimed invention including “second driving portion.”  The Office cannot apply prior art without speculating as to how the claimed invention is distinguishable from the prior art.
	In sum, the subject matter which the inventor or a joint inventor regards as the invention based on their Reply filed 07/11/2022 and the claim amendments is indissolubly vague and indefinite, and would require conjecture to determine the metes and bounds of “a second driving portion configured to move the movable die by a minute distance to a position where a distance between the movable die and the stationary die is 0.5 to 3 mm when the injection device injects the molding material into the mold.”  

Prior Art
	The following prior art is also pertinent, including cranes, trolleys, etc. for moving large prepregs: US 2005/0017391; US 4,075,266; US4344749; DE19843921 (cited IDS); DE102010052180 (cited IDS); US 20140339727; US 6673296; US 3861955; US 20110192531; US 20130307191.
	The following co-assigned patent may be pertinent to obvious-type double patenting depending on claim amendments: US 10464242; US9636856; US 10093048; US 10179432.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743